Fitzsimons, J.
If defendant’s wagon caused'the injuries plaintiff complains of, it is immaterial what its number was.
There was certainly evidence showing that a wagon bearing upon it the defendant’s name and business address did collide with Hoeffi'er’s wagon, which in turn and because of such collision was forced over against plaintiff’s wagon, breaking it, throwing him out and against the sidewalk, from which he suffered the injuries related by him:
Such testimony certainly authorized the jury in finding that said wagon was one owned by defendant.
It also appears that plaintiff’s wagon was being driven along Eighth avenue, a public highway, in a lawful manner and that such was also the case with Hoefiier’s and defendant’s wagons ; that when they were all three abreast and going up town the defendant’s horses and wagon, were by its driver suddenly swung out of its course and he endeavored to cross in front of the wagons of plaintiff and Hoeffier; that, in doing so it (defendant’s wagon) struck violently against Hoefiier’s wagon and because of such collision, as before stated, Hoeffier’s wagon was forced over against and struck plaintiff’s wagon, breaking it and casting plaintiff out and upon the walk.
Such testimony undoubtedly justified the jury in deciding the defendant’s driver was careless in the management of his horses and wagon.
The question, “ Was plaintiff guilty of contributory negligence ? ” was certainly for the jury to decide, and was properly submitted to them by the trial justice.
*456. The defendant’s claim that the verdict is excessive and for that reason should be set aside is not justified-by .the evidence, I think, because it appears that for . several months plaintiff was under medical treatment; that he suffered from headaches, stomach and liver trouble; and several other things as . related by the attending physicians, and that “ probably he he may feel the trouble in his liver and spine all his life,” to use the words- o,f Dr. Ahlstrom. If the- plaintiff was -so severely injured, and evidently the jury believed the testimony to be true, I thijik that it would be improper for us to declare the- verdict" herein ($1,500) excessive. That question was one for the jury, and their finding -should be sustained unless'it appears to be the result of passion, prejudice, a disre-gard of the 'evidence pr some such consideration ; something which in our judgment did not occur herein.
The judgment must be affirmed, with costs.
■ McCarthy, J.; concurs.
Judgment affirmed, with costs.